 

Exhibit 10.1

 
ASSET PURCHASE AGREEMENT
 
This ASSET PURCHASE AGREEMENT dated July 29, 2019 (this “Agreement”) between
Exactus, Inc.., a Nevada corporation (the “Purchaser”), and Green Goddess
Extracts, LLC, a Florida limited liability company (the “Seller”).
 
RECITALS
 
WHEREAS, the Purchaser desires to purchase from the Seller and the Seller
desires to sell to the Purchaser all of Seller’s rights, title and interest in
and to the Assets (as hereinafter defined), all upon the terms and conditions
set forth in this Agreement.
 
NOW, THEREFORE, in consideration of the representations, warranties and
covenants herein contained and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
 
ARTICLE I.
 
CERTAIN DEFINITIONS
 
Section 1.01 Certain Definition.
 

(a) The following terms, when used in this Agreement, shall have the respective
meanings ascribed to them below:
 
“ACTION” means any claim, action, suit, inquiry, hearing, investigation or other
proceeding.
 
“AFFILIATE” means, with respect to a Person, any other Person that, directly or
indirectly, through one or more intermediaries, Controls, is controlled by or is
under common Control with, such Person. For purposes of this definition,
“CONTROL” (including, with correlative meanings, the terms “Controlled by” and
“under common Control with”) means the possession, directly or indirectly, of
the power to direct or cause the direction of the management or policies of a
Person, whether through the ownership of stock, as trustee or executor, by
Contract or credit arrangement or otherwise.
 
“AGREEMENT” has the meaning set forth in the preamble hereto.
 
“ANCILLARY AGREEMENTS” means the BILL OF SALE, the EMPLOYMENT AGREEMENT and the
ASSIGNMENT AGREEMENT.
 
“ASSETS” has the meaning set forth in Section 2.01.
 
“ASSIGNMENT AGREEMENT” has the meaning set forth in Section 3.01 (b).
 
“ASSIGNED CONTRACTS” has the meaning set forth in Section 2.02 (i)(1).
 
“BILL OF SALE” has the meaning set forth in Section 3.02(a).
 
 
 
-1-

 
 
“BOOKS AND RECORDS” means all of the books and records, in all formats (both
tangible and intangible), used or maintained by or on behalf of the Seller in
connection with or otherwise related to the Business, including (a) executed
copies of all of the written Assigned Contracts, if any, and written
descriptions of any oral Assigned Contracts, if any, (b) copies of all Contracts
relating to the engagement of or the performance of services by the clients and
customers of the Business, (c) all equipment, product and other warranties
pertaining to the Assets, (d) all technical information and any data, maps,
computer files, diagrams, blueprints and schematics, (e) all filings made with
or records required to be kept by any Governmental Entity (including all backup
information on which such filings are based), (f) all research and development
reports, (g) all equipment and operating logs, (h) all financial and accounting
records, (i) all employment records, and (j) all creative, promotional or
advertising materials.
 
“BUSINESS” means the business of producing, marketing, and selling products
consisting of or containing Cannabinoids and other products derived from
industrial hemp.
 
“CASH” means, as of any applicable time of determination, Seller’s actual cash
(bank) balances and cash equivalents (including cash on hand and deposits in
transit), in each case, determined in accordance with GAAP. For the avoidance of
doubt, Cash will be calculated net of issued but uncleared checks and will
include checks, other wire transfers and drafts deposited or available for
deposit for the account of the Seller.
 
 “CLAIM NOTICE” means written notification pursuant to Section 7.02(a) of a
Third-Party Claim as to which indemnity under Section 7.01 is sought by an
Indemnified Party, enclosing a copy of all papers served, if any, and specifying
the nature of and basis for such Third-Party Claim and for the Indemnified
Party’s claim against the Indemnifying Party under Section 7.01, together with
the amount or, if not then reasonably ascertainable, the estimated amount,
determined in good faith, of the Indemnified Party’s Losses in respect of such
Third-Party Claim.
 
“CLOSING” has the meaning set forth in Section 3.01.
 
“CLOSING DATE” has the meaning set forth in Section 3.01.
 
“CONTRACT” means any agreement, lease, debenture, note, bond, evidence of
Indebtedness, mortgage, indenture, security agreement, option or other contract
or commitment (whether written or oral).
 
“DISCLOSURE SCHEDULE” shall have the meaning set forth in Article IV.
 
“DISPUTE NOTICE” means a written notice provided by any party against which
indemnification is sought under this Agreement to the effect that such party
disputes its indemnification obligation under this Agreement.
 
“DISPUTE PERIOD” means the period ending thirty calendar days following receipt
by an Indemnifying Party of either a Claim Notice or an Indemnity Notice.
 
“EMPLOYMENT AGREEMENT” shall have the meaning set forth in Section 3.03(c).
 
“EMPLOYMENT PLAN” shall have the meaning set forth in Section 2.01(d).
 
“EXCLUDED ASSETS” shall have the meaning set forth in Section 2.01(d).
 
“EXCLUDED LIABILITIES” shall have the meaning set forth in Section 2.02 (ii).
 
 
 
-2-

 
 
“GAAP” means United States generally accepted accounting principles as in effect
from time to time, consistently applied throughout the specified period and all
prior comparable periods.
 
“GOVERNMENTAL AUTHORIZATION” means any approval, consent, ratification, waiver,
license, permit, registration or other authorization issued, granted, given or
otherwise made available by or under the authority of any Governmental Entity or
pursuant to any Laws, including without limitation, any bond, certificate of
authority, accreditation, qualification, license, franchise, permit, order,
registration, variance or privilege.
 
“GOVERNMENTAL ENTITY” means any government or political subdivision thereof,
whether foreign or domestic, federal, state, provincial, county, local,
municipal or regional, or any other governmental entity, any agency, authority,
department, division or instrumentality of any such government, political
subdivision or other governmental entity, any court, arbitral tribunal or
arbitrator, and any nongovernmental regulating body, to the extent that the
rules, regulations or orders of such body have the force of Law.
 
“INDEBTEDNESS” means, as to any Person: (i) all obligations, whether or not
contingent, of such Person for borrowed money (including, without limitation,
reimbursement and all other obligations with respect to surety bonds, letters of
credit and bankers’ acceptances, whether or not matured), (ii) all obligations
of such Person evidenced by notes, bonds, debentures, capitalized leases or
similar instruments, (iii) all obligations of such Person representing the
balance of deferred purchase price of property or services, (iv) all interest
rate and currency swaps, caps, collars and similar agreements or hedging devices
under which payments are obligated to be made by such Person, whether
periodically or upon the happening of a contingency, (v) all indebtedness
created or arising under any conditional sale or other title retention Contract
with respect to property acquired by such Person (even though the rights and
remedies of the seller or lender under such Contract in the event of default are
limited to repossession or sale of such property), (vi) all indebtedness secured
by any Lien on any property or asset owned or held by such Person regardless of
whether the indebtedness secured thereby shall have been assumed by such Person
or is non-recourse to the credit of such Person, and (vii) all indebtedness
referred to in clauses (i) through (vi) above of any other Person that is
guaranteed, directly or indirectly, by such Person.
 
“INDEMNIFIED PARTY” means any Person claiming indemnification under any
provision of Article VII.
 
“INDEMNIFYING PARTY” means any Person against whom a claim for indemnification
is being asserted under any provision of Article VII.
 
“INDEMNITY NOTICE” means written notification pursuant to Section 7.02(b) of a
claim for indemnification under Article VII by an Indemnified Party, specifying
the nature of and basis for such claim, together with the amount or, if not then
reasonably ascertainable, the estimated amount, determined in good faith, of the
Indemnified Party’s Losses in respect of such claim.
 
“INSURANCE POLICY” shall have the meaning set forth in Section 4.14.
 
“INTELLECTUAL PROPERTY” shall have the meaning set forth in Section 4.16 (b).
 
              “KNOWLEDGE” means the actual or constructive knowledge after due
inquiry of any current officer or manager of the Seller.
 
 
 
-3-

 
 
“LAWS” means all laws, statutes, rules, regulations, ordinances and other
pronouncements having the effect of law of the United States, any foreign
country or any domestic or foreign state, county, city or other political
subdivision or of any Governmental Entity.
 
“LEASED PREMISES” shall have the meaning set forth in Section 4.12.
 
“LEASES” shall have the meaning set forth in Section 4.12.
 
“LIABILITY” means all Indebtedness, obligations and other Liabilities of a
Person, whether absolute, accrued, contingent, fixed or otherwise, and whether
due or to become due (including for Taxes).
 
“LIEN” means any mortgage, pledge, assessment, security interest, lease, lien,
adverse claim, levy, charge or other encumbrance of any kind, whether voluntary
or involuntary (including any conditional sale Contract, title retention
Contract or Contract committing to grant any of the foregoing).
 
“LOSS” means any and all damages, fines, fees, penalties, deficiencies, losses
and expenses (including, without limitation, all interest, court costs, fees and
expenses of attorneys, accountants and other experts or other expenses of
litigation or other proceedings or of any claim, default or assessment).
 
“MATERIAL ADVERSE EFFECT” means any material adverse effect on the condition,
operations, business, prospects or results of sales of the Seller; PROVIDED,
HOWEVER, that any adverse effect arising out of or resulting from the entering
into of this Agreement or the consummation of the transactions contemplated
hereby, shall be excluded in determining whether a Material Adverse Effect has
occurred.
 
“ORDER” means any writ, judgment, decree, injunction or similar order of any
Governmental Entity (in each case whether preliminary or final).
 
“OWNED INTELLECTUAL PROPERTY” ” shall have the meaning set forth in Section
4.16(a).
 
“ORDINARY COURSE OF BUSINESS” means an action taken by any Person in the
ordinary course of such Person’s business which is consistent with the past
customs and practices in frequency and amount of such Person.
 
“ORGANIZATIONAL DOCUMENTS” means, with respect to any Person (other than an
individual), the certificate or articles of incorporation or organization,
certificate of limited partnership and any joint venture, limited liability
company, operating, voting or partnership agreement, by-laws, or similar
documents, instruments or agreements relating to the organization or governance
of such Person, in each case, as amended or supplemented.
 
“PERSON” means any individual, partnership, limited liability company,
corporation, association, joint stock company, trust, estate, joint venture,
unincorporated organization, Governmental Entity or any other entity of any
kind.
 
 
 
-4-

 
 
“PROCEEDING” means any litigation, action, suit, mediation, arbitration,
assessment, investigation, hearing, grievance or similar proceeding (in each
case, whether civil, criminal, administrative or investigative) initiated,
commenced, conducted, heard, or pending by or before any Governmental Entity,
arbitrator or mediator.
 
“PURCHASE PRICE” has the meaning set forth in Section 2.01.
 
“PURCHASER” has the meaning set forth in the preamble hereto.
 
“RESOLUTION PERIOD” means the period ending thirty days following receipt by an
Indemnified Party of a Dispute Notice.
 
“SELLER” has the meaning set forth in the preamble hereto.
 
“SELLER PARTIES” shall have the meaning set forth in Section 9.01.
 
“SOLVENT” means, with respect to the Seller, that (a) the Seller is able to pay
its Liabilities, as they mature in the normal course of business, and (b) the
fair value of the assets of the Seller is greater than the total amount of
Liabilities of the Seller.
 
“TAX RETURN” means any return, declaration, report, claim for refund or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment or supplement thereof.
 
 
“TAXES” means all federal, state, local and foreign income, profits, franchise,
license, social security, transfer, registration, estimated, gross receipts,
environmental, customs duty, capital stock, severance, stamp, payroll, sales,
employment, unemployment, disability, use, property, withholding, excise,
production, value added, occupancy and other taxes, duties or assessments of any
nature whatsoever together with all interest, penalties, fines and additions to
tax imposed with respect to such amounts and any interest in respect of such
penalties and additions to tax.
 
“THIRD-PARTY CLAIM” has the meaning set forth in Section 7.02(a).
 
“TRANSFER TAXES” means all sales, use, value added, excise, registration,
documentary, stamps, transfer, real property transfer, recording, gains, stock
transfer and other similar Taxes and fees.
 
(b) For purposes of this Agreement, except as otherwise expressly provided
herein or unless the context otherwise requires: (i) words using the singular or
plural number also include the plural or singular number, respectively, and the
use of any gender herein shall be deemed to include the other genders; (ii)
references herein to “Articles”, “Sections”, “subsections” and other
subdivisions without reference to a document are to the specified Articles,
Sections, subsections and other subdivisions of this Agreement; (iii) a
reference to a subsection without further reference to a Section is a reference
to such subsection as contained in the same Section in which the reference
appears, and this rule shall also apply to other subdivisions within a Section
or subsection; (iv) the words “herein”, “hereof”, “hereunder”, “hereby” and
other words of similar import refer to this Agreement as a whole and not to any
particular provision; and (v) the words “include”, “includes” and “including”
are deemed to be followed by the phrase “without limitation”. All accounting
terms used herein and not expressly defined herein shall have the meanings given
to them under GAAP.
 
 
-5-

 
 
 
 
ARTICLE II.
 
PURCHASE AND SALE OF ASSETS
 
Section 2.01 Purchase and Sale of Assets.
 

(a) Purchase Price. In consideration for the purchase of the Assets, Purchaser
shall pay Seller the aggregate purchase price equal to the sum of the following
items (collectively, the “PURCHASE PRICE”):
 

(i) Installment payments totaling $250,002, to be paid in six installments as
follows, provided the Seller has delivered to the Purchaser a complete list of
Assets pursuant to Section 2.01(d) herein: (x) $41,667 shall be due and payable
within 90 days of Closing, as hereinafter defined; and (y) five (5) additional
installments of $41,667 shall be paid to the Seller commencing October 12th,
2019 and continuing on the first day of each month thereafter; plus
 

(ii) An additional cash payment, to be paid at the Closing, equal to the
fully-depreciated value of all of the Assets as shown on the Seller’s balance
sheet as of Friday, July 19, 2019.
 
(iii)    Restricted Stock.
 

1)
250,000 shares of restricted common stock, vesting 1/24 on the Closing Date, and
an additional 1/24th of the restricted stock units shall vest on the first day
of each month thereafter, provided neither Purchaser nor Employee under the
Employment Agreement contemplated herein is in breach of this Agreement or the
Employment Agreement.
 

2)
Subject to the terms and conditions of the Employment Agreement (as defined
below), when and if Purchaser achieves sales of products utilizing the Seller’s
flavored products in excess of $500,000 monthly for a three month average, the
Purchaser shall issue to the Seller restricted units of common stock of the
Purchaser having a value of $250,000, to be valued according to the
volume-weighted average price for the Company’s common stock for the 20 trading
days preceding the signature date of the agreement issuing such restricted units
to Seller. 1/24th of the restricted stock units shall vest on such signature
date, and an additional 1/24th of the restricted stock units shall vest on the
first day of each month thereafter, provided neither Purchaser nor Employee
under the Employment Agreement contemplated herein is in breach of this
Agreement or the Employment Agreement.
 

(b) Sale of Assets. In consideration of the payment by the Purchaser of the
Purchase Price, the Seller hereby agrees to sell, convey, transfer, assign,
grant and deliver to the Purchaser, free and clear of all Liens, and the
Purchaser hereby agrees to purchase, acquire and accept from the Seller, at the
Closing, all of the Seller’s right, title and interest in and to all of the
assets and properties (real, personal and mixed, tangible and intangible, of
every kind and description, wherever located), used or held for use in
connection with, or related to, the Business, (collectively, the “ASSETS”),
including without limitation those assets set forth on Schedule 1 and the
following:
 
 
 
-6-

 
 
 
(i) all tangible personal property, including computer hardware, office and
other equipment, accessories, machinery, furniture, fixtures, and vehicles;
 

(ii) all inventory and supplies maintained by Seller in connection with the
Business;
 

(iii) all Governmental Authorizations necessary for or incident to the operation
of the Business, to the extent assignable;
 

(iv) all of Seller’ rights under the Assigned Contracts (as defined below);
 

(v) all Cash of Seller, and all accounts receivable and notes receivable of
Seller arising prior to the Closing Date;
 

(vi) all of Seller’s interest in and to (i) all patents, applications for
patents, copyrights, license agreements, assumed names, trade names, trademark
and/or service mark registrations, applications for trademark and/or service
mark registrations, trademarks and service marks of Seller, as more particularly
described in Schedule 1, and all variants thereof, including all of Seller’s
rights to use the name “GREEN GODDESS EXTRACTS” to the exclusion of Seller; (ii)
all of Seller’s interest in and to all of Seller’s customer base (including
sponsors), and the right to do business with such customers, including and all
of Seller’s rights in and to customer information, customer records, customer
lists, and candidate and prospect lists; (iii) all telephone numbers, fax
numbers, telephone directory advertising, web sites, domain names, domain
leases, social media accounts, and e-mail addresses used or held for use in the
Business, all as identified on Schedule 1; (iv) all of Seller’s other
proprietary information, including trade secrets, know-how, operating data and
other information pertaining to the Business; and (v) all of Seller’s other
intangible assets related to the Business, including the goodwill associated
with the Business;
 

(vii) all Books and Records;
 

(viii) all claims of against third parties relating exclusively to the Assets,
whether choate or inchoate, known or unknown, contingent or non-contingent;
 

(ix) all rights relating to deposits and prepaid expenses relating to the
Business;
(x)     all warranties (express and implied) that continue in effect with
respect to any Asset, to the extent assignable; and
 
(xi) all other assets of the Seller, not described above, which are either (1)
reflected on the Financial Statements and not disposed of by the Seller in the
Ordinary Course of Business between the date of the most recent financial
statement provided to the Purchaser and the Closing Date, or (2) acquired by the
Seller in the Ordinary Course of Business between the date of the Interim
Financial Statement and the Closing Date.
  

(c) List of Assets. No later than 30 days after the Closing, the Seller shall
provide a complete list of Assets to the Purchaser as an amendment to Schedule 1
hereto, which shall be reviewed and approved by the Purchaser, at the
Purchaser’s sole discretion. Upon review and written approval of the Purchaser,
Schedule 1 shall be considered amended and part of the Assets sold pursuant to
this Agreement.
 
 
 
-7-

 
 
 
(d) Excluded Assets. Notwithstanding the provisions of Section 2.01(b), the
Assets shall not include any of the right, title or interest of the Seller in,
to and under the following (herein referred to as the “EXCLUDED ASSETS”): (a)
any Organizational Documents of the Seller and any company records having to do
with the organization and capitalization of the Seller; (b) any employee plans
as to which the Seller sponsors, maintains, contributes or is obligated to
contribute, or under which the Seller has or may have any Liability related to
the Business (the “EMPLOYMENT PLAN”); (c) any and all Contracts that are not
Assigned Contracts; (d) the consideration delivered to Seller by Purchaser
pursuant to this Agreement; (e) any Books and Records which Seller is required
by applicable Law to retain; provided, however, that Seller shall provide Buyer
with copies of all such Books and Records at or prior to the Closing; (f) all
rights in and with respect to insurance policies of the Seller, except for any
proceeds of such insurance and claims therefor relating to the Assets; (g) all
Tax refunds attributable to the operations of the Seller; and (h) the assets
listed on Schedule 2.01(c) attached hereto.
 

Section 2.02 Liabilities.
 

(i) Subject to the terms and conditions of this Agreement, at the Closing, Buyer
shall assume and agree to perform, pursuant to the Bill of Sale and Assignment
Agreement, only the following (collectively, the “ASSUMED LIABILITIES”): and
 

1) the Liabilities of the Seller under the Contracts identified on Schedule
2.02(i)(1) (collectively, the “ASSIGNED CONTRACTS”) arising in the Ordinary
Course of Business after the Closing Date and relating to the Assigned
Contracts), but excluding any Liability to the extent arising out of or relating
to a breach, violation, default or failure to perform by the Seller that
occurred prior to the Closing Date; and
 
 
(ii) Except as contemplated by Section 2.02(i) and as expressly set forth in the
Bill of Sale and Assignment Agreement, Purchaser shall not assume, nor shall it
agree to pay, perform or discharge, any Liability of the Seller, whether or not
arising from or relating to the conduct of the Business and whether absolute,
contingent, accrued, known or unknown (the “EXCLUDED LIABILITIES”). Without
limiting the generality of the prior sentence, Excluded Liabilities shall
include, without limitation:
 
1) any Liability to pay any Taxes of the Seller, regardless of whether arising
in connection with the consummation of the transactions contemplated hereby or
otherwise;
 
2) any Liability of Seller for performance under the Ancillary Agreements;
 
3) any Liability under any Assigned Contract to the extent arising and relating
to a period prior to the Closing Date or to the extent relating to any breach,
violation, default or failure to perform by Seller that occurred prior to the
Closing Date;
 
4) any Liability (other than the Assumed Liabilities) otherwise relating to the
Assets or the operation of the Business to the extent arising and related to a
period prior to the Closing Date including;
 
 
 
-8-

 
 

5) any Liability relating to the Excluded Assets;
 

6) any Liability under any Employee Plan;
 

7) any Liability arising out of or relating to Seller’s termination of the
Seller’s employees, either prior to or following the Closing Date, including but
not limited to any Liability or obligation under any applicable Law and any
contractual claims for severance or similar obligations;
 

8) any Liability of the Seller for any failure to comply with any Laws;
9) any other Liability of Seller that is not an Assumed Liability.
 

ARTICLE III.
 
THE CLOSING
 
Section 3.01 Closing. The closing of the transactions contemplated hereby (the
“CLOSING”) shall take place upon the Parties’ execution of this Agreement, or on
such other date as the parties hereto may mutually determine in writing (the
“CLOSING DATE”).
 
Section 3.02 Delivery of Items by the Seller. The Seller shall deliver to the
Purchaser at the Closing the items listed below:
 

(a) a Bill of Sale for the Assets, duly executed by the Seller, in the form
attached hereto as EXHIBIT A (the “BILL OF SALE”);
 

(b) an Assignment and Assumption Agreement, in the form attached hereto as
Exhibit C (the “ASSIGNMENT AGREEMENT”);
 

(c) a certificate of the secretary or equivalent officer of Seller, in form and
substance reasonably satisfactory to Buyer, certifying that attached thereto is
a true, correct and complete copy of (1) the Organizational Documents of the
Seller, (2) resolutions duly adopted by the managers and members of the Seller
authorizing the performance of the transactions contemplated by this Agreement
and the execution and delivery of the Ancillary Agreements to which it is a
party, and (3) a certificate of existence or good standing (or equivalent
document), as of a recent date, of such Seller from its jurisdiction of
formation; and
 

(d) such other documents and instruments as the Purchaser may reasonably
request.
 
Section 3.03 Delivery of Items by the Purchaser. The Purchaser shall deliver to
the Seller at the Closing the items listed below:
 

(a) The initial installment payment called for under Section 2.01(a)(i);
 

(b) Funds equal to the fully-depreciated balance sheet value of the Assets, as
called for under Section 2.01(a)(ii);
 

(c) An Employment Agreement under which Alex (Alevandro) De La Espriella
(“Employee”) shall be employed as an executive of the Purchaser, in the form
attached hereto as EXHIBIT B (the EMPLOYMENT AGREEMENT”); and
 

(d) such other documents and instruments as the Seller may reasonably request.
 
 
 
 
-9-

 
 
 
ARTICLE IV.
 
REPRESENTATIONS AND WARRANTIES OF THE SELLER
 
As an inducement to the Purchaser to enter into this Agreement and to consummate
the transactions contemplated hereunder, the Seller represents and warrants to
the Purchaser as follows, as of the date hereof and as of the Closing Date
(except to the extent made only as of a specified date, in which case as of such
date), which representations and warranties are supplemented and qualified by
the disclosures contained in the disclosure schedule attached hereto as Exhibit
C (the “DISCLOSURE SCHEDULE”) that contains references to the representations
and warranties to which the disclosures contained therein relate:
 

Section 4.01 Authorization and Ownership. The Seller has full power and
authority to execute and deliver this Agreement and the Ancillary Agreements, as
applicable, and to perform its obligations hereunder and thereunder. This
Agreement and the Ancillary Agreements have been duly executed and delivered by
the Seller and, assuming the due authorization, execution and delivery hereof
and thereof by the Purchaser, constitute the valid and legally binding
obligations of the Seller enforceable in accordance with their respective terms.
Seller is a limited liability company organized under the laws of the State of
Florida, in good standing, and has obtained all consents and other approvals
necessary under Florida law, its Articles of Organization, and its Operating
Agreement (if any) necessary for the execution, delivery and performance of this
Agreement and the Ancillary Agreements. Seller has the full right, power and
authority to own, lease and operate all of its properties and assets and carry
out the Business as it is presently conducted.
 

Section 4.02 Brokers Fees. No agent, broker, finder, investment banker,
financial advisor or other similar Person will be entitled to any fee,
commission or other compensation in connection with any of the transactions
contemplated by this Agreement on the basis of any act or statement made or
alleged to have been made by the Seller, any of its Affiliates, or any
investment banker, financial advisor, attorney, accountant or other Person
retained by or acting for or on behalf of the Seller or any such Affiliate.
 

Section 4.03 Noncontravention.
 

(a) Neither the execution, delivery or performance of this Agreement or the
Ancillary Agreements, as applicable, nor the consummation of the transactions
contemplated hereby or thereby will, with or without the giving of notice or the
lapse of time or both, (i) violate any Law or Order or other restriction of any
Governmental Entity to which the Seller may be subject or (ii) conflict with,
result in a breach of, constitute a default under, result in the acceleration of
any right or obligation under, create in any party the right to accelerate,
terminate, modify, cancel, require any notice under or result in the creation of
a Lien on any of the Assets under, any Contract to which the Seller is a party
or by which it is bound and to which any of its Assets is subject.
 

(b)  The execution and delivery of this Agreement and the Ancillary Agreements,
as applicable, by the Seller do not, and the performance of this Agreement and
the Ancillary Agreements by the Seller and the consummation of the transactions
contemplated hereby and thereby will not, require any consent, approval,
authorization or permit of, or filing with or notification to, any Governmental
Entity.
 
Section 4.04 Litigation. There is no pending or, to the Knowledge of the Seller,
threatened Action against or affecting the Assets. Neither the Seller nor the
Assets are subject to any Order restraining, enjoining or otherwise prohibiting
or making illegal any action by the Seller, this Agreement or any of the
transactions contemplated hereby.
 
 
 
-10-

 
 
 
Section 4.05 Contracts. There are no executory Contracts (whether license
agreements, development agreements or otherwise), to which any of the Assets are
bound or subject (other than this Agreement).
 
Section 4.06 Compliance With Laws. The Seller is not in violation of, has not
violated and, to the Knowledge of the Seller, is not under investigation with
respect to any possible violation of, and has not been threatened to be charged
with any violation of, any Order of Law applicable to the Business or the
Assets.
 
Section 4.07 Title to Assets. (i) the Seller has good and marketable title to
all of the Assets free and clear of all Liens; (ii) this Agreement and the
instruments of transfer to be executed and delivered pursuant hereto will
effectively vest in the Purchaser good and marketable title to all of the Assets
free and clear of all Liens; (iii) and no Person other than the Seller has any
ownership interest in any of the Assets. The tangible assets included in the
Assets are in good working order, condition and repair, reasonable wear and tear
excepted, and are not in need of maintenance or repairs except for maintenance
or repairs which are routine, ordinary and are not material in costs or nature.
Except as set forth in Section 4.07 of the Disclosure Schedule, all of the
Assets are located at the Leased Premises.
 
Section 4.08 Solvency. The Seller is and, after consummation of the transactions
contemplated by this Agreement, will be Solvent.
 
Section 4.09 Materiality. The representations and warranties on the part of the
Seller contained in this Agreement, and the statements contained in any of the
Schedules or in any certificates furnished to the Purchaser pursuant to any
provisions of this Agreement, including pursuant to Article VI hereof, do not
contain any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements herein or therein, in light of
the circumstances under which they were made, not misleading.
 
Section 4.10 Financial Statements. Set forth in Section 4.10 of the Disclosure
Schedule are the following financial statements of Seller (collectively, the
“FINANCIAL STATEMENTS”): (i) the unaudited consolidated balance sheet the Seller
as of December 31, 2018 and December 31, 2017 and the related unaudited
consolidated statements of income, cash flow and changes in owners’ equity for
the fiscal years then ended; and (iii) the unaudited consolidated balance sheet
of Seller as of June 30, 2019 (the “Interim Balance Sheet”) and the related
internally-prepared unaudited consolidated statements of income, cash flow and
changes in owners’ equity for the six-month period then ended (together with the
Interim Balance Sheet, the “INTERIM FINANCIAL STATEMENTS”), all in accordance
with GAAP.
 
Section 4.11 No Undisclosed Liabilities. Except as set forth in the Disclosure
Letter, the Company has no liabilities or obligations of any nature (whether
known or unknown and whether absolute, accrued, contingent, or otherwise) except
for liabilities or obligations reflected or reserved against in the Interim
Financial Statements and current liabilities incurred in the Ordinary Course of
Business since the respective dates thereof.
 
Section 4.12 Real Property. Except for its interest in the Leased Premises,
Seller does not own any right, title or interest in any real property nor has
the Seller ever owned any real property. Section 4.12 of the Disclosure Schedule
contains a list of all of the real property leased by the Seller in connection
with the Business (collectively, the “LEASED PREMISES”), and identifies each
Contract under which such property is leased (the “LEASES”). There are no
subleases, licenses, concessions, occupancy agreements or other Contracts
granting to any other Person the right of use or occupancy of the Leased
Premises and there is no Person (other than Seller) in possession of the Leased
Premises. There is no pending or threatened eminent domain taking affecting any
portion of the Leased Premises which shall interfere with Seller’s conduct of
the Business. Seller has delivered to Buyer true, correct and complete copies of
the Leases, including all amendments, modifications, notices or memoranda of
lease thereto and all estoppel certificates or subordinations, non-disturbance
and attornment agreements, if any, related thereto. The Leased Premises are in
good working order, condition and repair. Seller’s operation and use of the
Leased Premises fully comply with all applicable Laws and the terms and
conditions of the applicable Leases.
 
 
 
-11-

 
 
 
Section 4.13 Taxes. Seller has filed all Tax Returns which are required to be
filed prior to the date of this Agreement and has paid or has reserved for the
payment all Taxes which have become due and payable. No event has occurred which
could impose on Purchaser any successor or transferee liability for any Taxes in
respect of the Seller. All such Tax Returns are complete and accurate and
disclose all Taxes required to be paid. All monies required to be withheld by
the Seller (including from employees for income Taxes and social security and
other payroll Taxes) have been collected or withheld, and either paid to the
respective taxing authorities, set aside in accounts for such purpose, or
accrued, reserved against and entered upon the books of such Seller. No
examination or audit of any Tax Return is currently in progress and no
Governmental Entity is asserting, or has threatened in writing to assert,
against the Seller any deficiency, proposed deficiency or claim for additional
Taxes or any adjustment thereof with respect to any period for which a Tax
Return has been filed, for which Tax Returns have not yet been filed or for
which Taxes are not yet due and payable. No claim has ever been made by an
authority in a jurisdiction where the Seller does not file Tax Returns that such
Seller is or may be subject to taxation by that jurisdiction.
 
Section 4.14 Insurance. Section 4.14 of the Disclosure Schedule sets forth a
description of the current insurance policies pertaining to the Business
maintained by Seller (each, an “INSURANCE POLICY”), including policies by which
the Seller, or any of the Assets, or the Seller’s employees, officers or
directors or the Business are insured. The Seller is not in default with respect
to its obligations under any Insurance Policy and has not failed to give any
notice or present any claim thereunder in a due and timely manner. No Seller has
been denied insurance coverage or been subject to any gaps in insurance coverage
in the two year period immediately preceding the date of this Agreement.
 
Section 4.15 Governmental Authorizations. Seller owns, holds or possesses all
Governmental Authorizations (including, without limitation, Governmental
Authorizations required by the FDA) which are necessary to entitle such Seller
to own or lease, operate and use the Assets and to carry on and conduct the
Business as currently conducted, all of which are set forth on Section 4.16 of
the Disclosure Schedule (the “SELLER GOVERNMENTAL AUTHORIZATIONS”). None of the
Seller or any of its respective its officers, managers, members or employees has
been a party to or subject to any Proceeding seeking to revoke, suspend or
otherwise limit the Seller Governmental Authorization, and the Seller has not
received any written notice of any such Proceeding. Section 4.15 of the
Disclosure Schedule indicates which of the Seller Governmental Authorizations
shall be assigned to Purchaser at the Closing. Each of the Seller Governmental
Authorizations is valid and in full force and effect, and Seller is in
compliance in all respects with the terms of all of its Seller Governmental
Authorizations.
 
Section 4.16 Intellectual Property.
 

(a) Schedule 4.16 sets forth a list of all patents, patent applications
(including any provisional applications, divisions, continuations or
continuations in part), material unregistered trademarks, registered trademarks
and applications for registration for trademarks, copyright registrations and
applications for registration of copyrights, domain name registrations, and
social media accounts in each case owned by or held in the name of the Seller,
specifying as to each such item, as applicable, (i) the item (with respect to
trademarks), or title (with respect to all other items), (ii) the owner of the
item, (iii) the jurisdiction in which the item is issued or registered or in
which any application for issuance or registration has been filed, (iv) the
issuance, registration or application number, and (v) the date of application
and issuance or registration of the item (the “OWNED INTELLECTUAL PROPERTY”).
Except as set forth on Schedule 4.17 of the Disclosure Schedule, (A) each item
of Intellectual Property owned by the Seller including the Owned Intellectual
Property is valid and in full force and effect and is owned by the Seller, free
and clear of all Liens and other claims, including any claims of joint ownership
or inventorship, (B) the registrations and applications for registration of the
Owned Intellectual Property are held of record in the Seller’s name, and (C)
none of the Owned Intellectual Property is, or has been, the subject of any
proceeding contesting its validity, enforceability or the Seller’s ownership
thereof. All issuance, renewal, maintenance and other payments that are or have
become due as of the date hereof with respect to the Owned Intellectual Property
have been timely paid by or on behalf of the Seller.
 
 
 
-12-

 
 
 
(b) The Seller (i) owns or possess adequate licenses or other valid rights to
use all patents, patent applications, trademarks, trademark applications,
copyrights, industrial designs, software, databases, data compilations, domain
names, social media accounts, know-how, trade secrets, product formulas,
inventions, rights-to-use and other industrial and intellectual property rights
(collectively, “INTELLECTUAL PROPERTY”) used in the conduct of the Business,
(ii) the conduct of the Business by Seller does not infringe, misappropriate,
dilute or conflict with, and has not conflicted with any Intellectual Property
of any other Person, (iii) Seller has not received any notices alleging that the
conduct of the Business, including the marketing, sale and performance of the
services of the Business, infringes, dilutes, misappropriates or otherwise
violates any Person’s Intellectual Property (including, for the avoidance of
doubt, any cease and desist letter or offer of license), (iv) no current or
former employee of the Seller and no other Person owns or has any proprietary,
financial or other interest, direct or indirect, in whole or in part, and
including any rights to royalties or other compensation, in any of Intellectual
Property owned or purported to be owned by the Seller, (v) there is no agreement
or other contractual restriction affecting the use by the Seller of any of the
Intellectual Property owned or purported to be owned by the Seller, and (vi) to
the Knowledge of Seller, there has been no infringement, dilution,
misappropriation or other violation of any of the Intellectual Property owned or
purported to be owned by the Seller by any Person, and the Seller has not
asserted or threatened any claim or objection against any Person for any such
infringement or misappropriation nor is there any basis in fact for any such
objection or claim.
 

(c) All employees, agents, consultants or contractors who have contributed to or
participated in the creation or development of any patentable or trade secret
material, or copyrightable material, in each case relating to the Business on
behalf of the Seller or any predecessor in interest thereto either: (i) is a
party to a “work-for-hire” agreement under which Seller is deemed to be the
original owner/author of all property rights therein; or (ii) has executed an
assignment or an agreement to assign in favor of Seller all right, title and
interest in such material. The Seller has not received notice that, or otherwise
has knowledge that, any employee, consultant or agent of the Seller in default
or breach of any employment agreement, non-disclosure agreement, assignment of
invention agreement or similar agreement relating to the protection, ownership,
development, use or transfer of Intellectual Property owned by the Seller.
 

(d) The information technology systems owned, leased, licensed or otherwise used
in the conduct of the Business, including all computer software, hardware,
firmware, process automation systems and telecommunications systems used by
Selles in the Business (the “IT Systems”) perform reliably and in material
conformance with the documentation and specifications for such systems. The
Seller has taken commercially reasonable steps to ensure that the IT Systems do
not contain any viruses, “worms,” disabling or malicious code, or other
anomalies that would materially impair the functionality of the IT Systems. The
Seller has taken commercially reasonable steps to provide for the backup,
archival and recovery of the critical business data of the Seller. The Seller
has taken commercially reasonable measures to maintain the confidentiality and
value of all of its trade secrets. None of the Seller’s trade secrets nor any
other confidential information of the Seller has been disclosed by the Seller
to, or, to the knowledge of Seller, discovered by, any other Person except
pursuant to non-disclosure agreements or to Persons entitled to receive such
trade secrets or other confidential information that are legally obligated to
maintain their confidentiality.
 

(e) The Intellectual Property (including the Owned Intellectual Property) owned
and licensed by Seller and included in the Assets is sufficient to enable
Purchaser to conduct the Business after the Closing in the manner in which the
Business has been conducted by Seller prior to the Closing.
 
 
 
-13-

 
 
 
ARTICLE V.
 
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
 
As an inducement to the Seller to enter into this Agreement, the Purchaser
represents and warrants to the Seller as follows:
 
Section 5.01 Authorization. The Purchaser has full power and authority to
execute and deliver this Agreement and the Ancillary Agreements, as applicable,
and to perform its obligations hereunder and thereunder. This Agreement and the
Ancillary Agreements have been duly executed and delivered by the Purchaser and,
assuming the due authorization, execution and delivery hereof and thereof by the
Seller, constitute the valid and legally binding obligations of the Purchaser
enforceable in accordance with their respective terms. Purchaser is a
corporation organized under the laws of the State of Nevada, in good standing,
and has obtained all consents and other approvals necessary under Nevada law,
its Articles of Incorporation, and its Bylaws necessary for the execution,
delivery and performance of this Agreement and the Ancillary Agreements.
 

Section 5.02 Noncontravention.
 

(a) Neither the execution, delivery or performance of this Agreement or the
Ancillary Agreements, as applicable, nor the consummation of the transactions
contemplated hereby or thereby will, with or without the giving of notice or the
lapse of time or both, (i) violate any Law or Order or other restriction of any
Governmental Entity to which the Purchaser may be subject.
 

(b) The execution and delivery of this Agreement and the Ancillary Agreements,
as applicable, by the Purchaser does not, and the performance of this Agreement
and the Ancillary Agreements by the Purchaser and the consummation of the
transactions contemplated hereby and thereby will not, require any consent,
approval, authorization or permit of, or filing with or notification to, any
Governmental Entity.
 
Section 5.03 Brokers’ Fees. No agent, broker, finder, investment banker,
financial advisor or other similar Person will be entitled to any fee,
commission or other compensation in connection with any of the transactions
contemplated by this Agreement on the basis of any act or statement made or
alleged to have been made by the Purchaser, any of its Affiliates, or any
investment banker, financial advisor, attorney, accountant or other Person
retained by or acting for or on behalf of the Purchaser or any such Affiliate.

 
ARTICLE VI.
CONDITIONS TO OBLIGATION TO CLOSE
 
Section 6.01 Conditions to Closing by the Purchaser. The obligation of the
Purchaser to effect the transactions contemplated hereby is subject to the
satisfaction or waiver by the Purchaser of the following conditions:
 
(a) The representations and warranties of the Seller set forth in this Agreement
shall be true and correct in all material respects, with respect to
representations and warranties not qualified by materiality, or in all respects,
with respect to representations and warranties qualified by materiality, as of
the date of this Agreement and as of the Closing Date as though made on and as
of the Closing Date.
 
 
 
-14-

 
 
 
(b) The Seller shall have performed in all material respects the covenants
required to be performed by it under this Agreement at or prior to the Closing
Date.
 

(c) The Seller shall have executed and delivered each of the Ancillary
Agreements, as applicable.
 

(d) There shall be no effective or pending Law or Order that would prohibit the
Closing, and the Seller shall have obtained all necessary approvals of any
Governmental Entities in connection with the transactions contemplated hereby
and by the Ancillary Agreements.
 

(e) The Seller shall have delivered each of the items described in Section 3.02.
 

Section 6.02 Conditions to Closing by the Seller. The obligation of the Seller
to effect the transactions contemplated hereby is subject to the satisfaction or
waiver by the Seller of the following conditions:
 

(a) The representations and warranties of the Purchaser set forth in this
Agreement shall be true and correct in all material respects, with respect to
representations and warranties not qualified by materiality, and in all
respects, with respect to representations and warranties qualified by
materiality, in each case as of the date of this Agreement and as of the Closing
Date as though made on and as of the Closing Date.
 
(b) The Purchaser shall have performed in all material respects the covenants
required to be performed by it under this Agreement at or prior to the Closing
Date.
 
(c) The Purchaser shall have executed and delivered each of the Ancillary
Agreements, as applicable.
 
(d) There shall be no effective or pending Law or Order that would prohibit the
Closing, and the Purchaser shall have obtained all necessary approvals of any
Governmental Entities in connection with the transactions contemplated hereby
and by the Ancillary Agreements.
 
(e) The Purchaser shall have delivered each of the items described in Section
3.03.
 
 
ARTICLE VII.
 
INDEMNIFICATION
 
 
Section 7.01 Indemnification Obligations.
 

(a) Purchaser shall indemnify the Seller and its officers, directors, employees,
agents and Affiliates (each, an “INDEMNIFIED PARTY”) in respect of, and hold
each harmless from and against, any and all Losses suffered, incurred or
sustained by it or to which it becomes subject, resulting from, arising out of
or relating to (i) any misrepresentation or breach of representation or warranty
on the part of the Purchaser contained in this Agreement, (ii) any
nonfulfillment of or failure to perform any covenant or agreement on the part of
the Purchaser contained in this Agreement, and (iii) the Assumed Liabilities.
 
 
 
-15-

 
 
 
(b) Seller shall indemnify the Purchaser and its officers, directors, employees,
agents and Affiliates (each, an “INDEMNIFIED PARTY”) in respect of, and hold
each harmless from and against, any and all Losses suffered, incurred or
sustained by it or to which it becomes subject, resulting from, arising out of
or relating to (i) any misrepresentation or breach of representation or warranty
on the part of the Seller contained in this Agreement, (ii) any nonfulfillment
of or failure to perform any covenant or agreement on the part of the Seller
contained in this Agreement, and (iii) any Liabilities related to the Assets or
the Business and arising from or related to facts, circumstances, or events
occurring prior to the Closing.
 

(c) For purposes of indemnification under this Article VII only, all
qualifications as to materiality and/or Material Adverse Effect contained in any
representation or warranty shall be disregarded.
 

Section 7.02 Method of Asserting Claims. Claims for indemnification by an
Indemnified Party under Section 7.01 will be asserted and resolved as follows:
 

(a) Third-Party Claims. In the event that any claim or demand in respect of
which an Indemnified Party might seek indemnification under Section 7.01 in
respect of, arising out of or involving a claim or demand made by any Person not
a party to this Agreement against an Indemnified Party (a “THIRD-PARTY CLAIM”),
the Indemnified Party shall deliver a Claim Notice to the either the Purchaser
or the Seller, as appropriate, as the “Indemnifying Party” within thirty (30)
days after receipt by such Indemnified Party of written notice of the Third
Party Claim. If the Indemnified Party fails to provide the Claim Notice within
such time period, the Indemnifying Party will not be obligated to indemnify the
Indemnified Party with respect to such Third-Party Claim to the extent that the
Indemnifying Party’s ability to defend is actually prejudiced by such failure of
the Indemnified Party. The Indemnifying Party will notify the Indemnified Party
as soon as practicable within the Dispute Period whether the Indemnifying Party
accepts or disputes its liability to the Indemnified Party under Section 7.01
and whether the Indemnifying Party desires, at its sole cost and expense, to
defend the Indemnified Party against such Third-Party Claim.
 

(i) Defense by Indemnifying Party. If the Indemnifying Party notifies the
Indemnified Party within the Dispute Period that the Indemnifying Party desires
to defend the Indemnified Party with respect to the Third-Party Claim pursuant
to this Section 7.02, then the Indemnifying Party will have the right to defend,
with counsel reasonably satisfactory to the Indemnified Party, at the sole cost
and expense of the Indemnifying Party, such Third-Party Claim by all appropriate
proceedings, which proceedings will be vigorously and diligently prosecuted or
defended by the Indemnifying Party to a final conclusion or will be settled at
the discretion of the Indemnifying Party (but only with the consent of the
Indemnified Party in its sole discretion in the case of any settlement that
provides for any relief other than the payment of monetary damages or that
provides for the payment of monetary damages as to which the Indemnified Party
will not be indemnified in full pursuant to Section 7.01). Subject to the
immediately preceding sentence, the Indemnifying Party will have full control of
such defense and proceedings, including any compromise or settlement thereof;
PROVIDED, HOWEVER, that the Indemnified Party may, at the cost and expense of
the Indemnifying Party, at any time prior to the Indemnifying Party’s delivery
of notice to assume the defense of such Third Party Claim, file any motion,
answer or other pleadings or take any other action that the Indemnified Party
reasonably believes to be necessary or appropriate to protect its interests. The
Indemnifying Party shall not be liable to the Indemnified Party for legal
expenses incurred by the Indemnified Party in connection with the defense of
such Third Party Claim after the Indemnifying Party’s delivery of notice to
assume the defense. In addition, if requested by the Indemnifying Party, the
Indemnified Party will, at the sole cost and expense of the Indemnifying Party,
provide reasonable cooperation to the Indemnifying Party in contesting any
Third-Party Claim that the Indemnifying Party elects to contest.
 
 
 
-16-

 
 
 
(ii) Defense by Indemnified Party. If the Indemnifying Party fails to notify the
Indemnified Party within the Dispute Period that the Indemnifying Party desires
to assume the defense of the Third-Party Claim, or if the Indemnifying Party
fails to give any notice whatsoever within the Dispute Period, then the
Indemnified Party will have the right to defend, at the sole cost and expense of
the Indemnifying Party, the Third-Party Claim by all appropriate proceedings,
which proceedings will be prosecuted by the Indemnified Party in good faith or
will be settled at the discretion of the Indemnified Party. The Indemnified
Party will have full control of such defense and proceedings, including any
compromise or settlement thereof; PROVIDED, HOWEVER, that if requested by the
Indemnified Party, the Indemnifying Party will, at the sole cost and expense of
the Indemnifying Party, provide reasonable cooperation to the Indemnified Party
and its counsel in contesting any Third-Party Claim which the Indemnified Party
is contesting. Notwithstanding the foregoing provisions of this Section 7.02, if
the Indemnifying Party has notified the Indemnified Party within the Dispute
Period that the Indemnifying Party disputes its liability hereunder to the
Indemnified Party with respect to such Third-Party Claim and if such dispute is
resolved in all respects in favor of the Indemnifying Party in the manner
provided in clause (iii) below, the Indemnifying Party will not be required to
bear the costs and expenses of the Indemnified Party’s defense pursuant to this
Section 7.02 or of the Indemnifying Party’s participation therein at the
Indemnified Party’s request. The Indemnifying Party may participate in, but not
control, any defense or settlement controlled by the Indemnified Party pursuant
to this Section 7.02, and the Indemnifying Party will bear its own costs and
expenses with respect to such participation.
 

(iii) Acceptance by Indemnifying Party. If the Indemnifying Party notifies the
Indemnified Party that it accepts its indemnification liability to the
Indemnified Party with respect to the Third-Party Claim under Section 7.01, the
Loss identified in the Claim Notice, as finally determined, will be conclusively
deemed a liability of the Indemnifying Party under Section 7.01 and the
Indemnifying Party shall pay the amount of such Loss to the Indemnified Party on
demand. If the Indemnifying Party timely disputes its liability with respect to
such Third-Party Claim, the Indemnifying Party and the Indemnified Party will
proceed in good faith to negotiate a resolution of such dispute, and if not
resolved through negotiations with the Resolution Period, such dispute shall be
resolved by litigation in a court of competent jurisdiction.
 

(b) Non-Third Party Claims. In the event any Indemnified Party should have a
claim under Section 7.01 against any Indemnifying Party that does not involve a
Third-Party Claim, the Indemnified Party shall deliver an Indemnity Notice with
reasonable promptness to the Indemnifying Party. The failure or delay by any
Indemnified Party to give the Indemnity Notice shall not impair such party’s
rights hereunder except to the extent that the Indemnifying Party is actually
prejudiced by such failure or delay. If the Indemnifying Party notifies the
Indemnified Party that it does not dispute the claim described in such Indemnity
Notice within the Dispute Period, the Loss indemnified in the Indemnity Notice
will be conclusively deemed a Liability of the Indemnified Party under Section
7.01 and the Indemnifying Party shall pay the amount of such Loss to the
Indemnified Party on demand. If the Indemnifying Party has timely disputed its
liability with respect to such claim, the Indemnifying Party and the Indemnified
Party will proceed in good faith to negotiate a resolution of such dispute and,
if not resolved through negotiations within the Resolution Period, such dispute
shall be resolved by litigation in a court of competent jurisdiction.
 

ARTICLE VIII.
 
POST-CLOSING COVENANTS
 

Section 8.01 Transfer Taxes. Notwithstanding anything herein to the contrary,
Seller shall be liable for and shall pay any Transfer Taxes or other similar tax
imposed in connection with the transfer of the Assets pursuant to this
Agreement. The party responsible under applicable Law for remitting any such tax
shall pay and remit such tax on a timely basis and, if such party is the
Purchaser, the Purchaser shall notify the Seller of the amount of such tax, and
the Seller shall promptly pay to the Purchaser the amount of such tax.
 
Section 8.02 Further Action. From and after the Closing each of the parties
hereto shall execute and deliver such documents and take such further actions as
may reasonably be required to carry out the provisions of this Agreement and the
Ancillary Agreements and to give effect to the transactions contemplated hereby
and thereby, including to give the Purchaser effective ownership and control of
the Assets.
 
 
 
 
 
-17-

 
 
 
ARTICLE IX.
 
MISCELLANEOUS
 

Section 9.01 Non-Competition and Non-solicitation. The Seller and its managers,
members, officers, and employees (collectively, the “SELLER PARTIES”) agree and
acknowledge that protection and maintenance of the competitive and other
advantages represented by the Assets constitutes a legitimate business interest
of the Purchaser, to be protected by the non-competition restrictions set forth
herein. The Seller Parties agree and acknowledge that the non-competition
restrictions set forth herein are reasonable and necessary and do not impose
undue hardship or burdens on the Seller Parties. The Seller Parties also
acknowledge that the Purchaser’s Business (as defined below) is conducted
worldwide (the “Territory”), and that the Territory, scope of prohibited
competition, and time duration set forth in the non-competition restrictions set
forth below are reasonable and necessary to maintain the value of the Assets,
and to protect the goodwill and other legitimate business interests of the
Purchaser, its affiliates and/or its clients or customers.
 

 The Seller Parties hereby agree and covenant that they shall not without the
prior written consent of the Purchaser, directly or indirectly, in any capacity
whatsoever, including, without limitation, as an employee, employer, consultant,
principal, partner, shareholder, officer, director or any other individual or
representative capacity (other than (i) as a holder of less than two (2%)
percent of the outstanding securities of a company whose shares are traded on
any national securities exchange or (ii) as a limited partner, passive minority
interest holder in a venture capital fund, private equity fund or similar
investment entity which holds or may hold an equity or debt position in
portfolio companies that are competitive with the Purchaser; provided however,
that the Seller Parties shall be precluded from serving as an operating partner,
general partner, manager or governing board designee with respect to such
portfolio companies), or whether on the Seller Parties’ own behalf or on behalf
of any other person or entity or otherwise howsoever, during the Term and
thereafter to the extent described below, within the Territory:
 

(1)           Engage, own, manage, operate, control, be employed by, consult
for, participate in, or be connected in any manner with the ownership,
management, operation or control of any business in competition with the
Business of the Purchaser, as defined in the next sentence. For purposes hereof,
the Purchaser’s Business shall mean the business of producing, marketing, and
selling products consisting of or containing CBD derived from industrial hemp,
as well as any future related or unrelated industries or segments in which the
Purchaser may engage or operate in the future.
 

(2)           Recruit, solicit or hire, or attempt to recruit, solicit or hire,
any employee, or independent contractor of the Purchaser to leave the employment
(or independent contractor relationship) thereof, whether or not any such
employee or independent contractor is party to an employment agreement, for the
purpose of competing with the Business of the Purchaser;
 

(3)           Attempt in any manner to solicit or accept, from any customer of
the Purchaser, business of the kind or competitive with the business done by the
Purchaser with such customer or to persuade or attempt to persuade any such
customer to cease to do business or to reduce the amount of business which such
customer has customarily done or might do with the Purchaser, or if any such
customer elects to move its business to a person other than the Purchaser,
provide any services of the kind or competitive with the business of the
Purchaser for such customer, or have any discussions regarding any such service
with such customer, on behalf of such other person for the purpose of competing
with the Business of the Purchaser; or
 
 
 
-18-

 
 
 
(4)           Interfere with any relationship, contractual or otherwise, between
the Purchaser and any other party, including, without limitation, any supplier,
distributor, co-venturer or joint venturer of the Purchaser, for the purpose of
soliciting such other party to discontinue or reduce its business with the
Purchaser for the purpose of competing with the Business of the Purchaser.
 

With respect to the activities described in Paragraphs (1), (2), (3) and (4)
above, the restrictions of this Section 9.01 shall continue for a period of
three (3) years after the Closing Date.
 

Section 9.02 Survival. Notwithstanding any right of the Purchaser (whether or
not exercised) to investigate the affairs of the Seller or any right of any
party (whether or not exercised) to investigate the accuracy of the
representations and warranties of the other party contained in this Agreement or
the waiver of any condition to Closing, each of the parties hereto has the right
to rely fully upon the representations, warranties, covenants and agreements of
the other contained in this Agreement. The representations, warranties,
covenants and agreements of the parties hereto contained in this Agreement and
any certificate or other document provided hereunder or thereunder will survive
the Closing.
 

Section 9.03 No Third-Party Beneficiaries. The terms and provisions of this
Agreement are intended solely for the benefit of the parties hereto and their
respective successors and permitted assigns, and it is not the intention of the
parties to confer third-party beneficiary rights, and this Agreement does not
confer any such rights, upon any other Person, except for any Person entitled to
indemnity under Article VII.
 

Section 9.04 Entire Agreement. This Agreement (including the Exhibits and the
Schedules hereto) constitute the entire agreement between the parties hereto
with respect to the subject matter hereof and thereof and supersede any prior
understandings, agreements or representations by or between the parties hereto,
written or oral, with respect to such subject matter.
 

Section 9.05 Succession and Assignment. This Agreement shall be binding upon and
inure to the benefit of the parties named herein and their respective successors
and permitted assigns. No party hereto may assign either this Agreement or any
of its rights, interests or obligations hereunder without the prior written
approval of the other parties hereto.
 

Section 9.06 Drafting. The parties have participated jointly in the negotiation
and drafting of this Agreement and, in the event an ambiguity or question of
intent or interpretation arises, this Agreement shall be construed as if drafted
jointly by the parties and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any of the
provisions of this Agreement.
 

Section 9.07 Notices. All notices, requests and other communications hereunder
must be in writing and will be deemed to have been duly given only if delivered
personally against written receipt or by electronic e-mail or mailed (by
registered or certified mail, postage prepaid, return receipt requested) or
delivered by reputable overnight courier, fee prepaid, to the parties hereto at
the following addresses:
 
 
IF TO PURCHASER, TO:
Exactus, Inc.
80 NE 4th Avenue, Suite 28
Delray Beach, FL 33483
Attn: Emiliano Aloi, President
E-mail:emi@exactusinc.comf
IF TO SELLER, TO: 
Green Goddess Extracts, LLC
________________________
________________________
Attn: Alejandro De La Esprilla, Manager
E-mail:

 
 
 
-19-

 
 
Any party hereto may change the address to which notices, requests, demands,
claims and other communications hereunder are to be delivered by giving the
other parties hereto notice in the manner set forth herein.
 
Section 9.08 Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Florida, without giving effect to
any choice of law or conflict of law provision or rule that would cause the
application of the Laws of any jurisdiction other than the State of Florida.
 

WAIVER OF JURY TRIAL: EACH PARTY HEREBY WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT, THE OTHER
ANCILLARY AGREEMENTS, AND THE SECURITIES OR THE SUBJECT MATTER HEREOF OR
THEREOF. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND
ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT
MATTER OF THIS TRANSACTION, INCLUDING, WITHOUT LIMITATION, CONTRACT CLAIMS, TORT
CLAIMS (INCLUDING NEGLIGENCE), BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW
AND STATUTORY CLAIMS. THIS SECTION HAS BEEN FULLY DISCUSSED BY EACH OF THE
PARTIES HERETO AND THESE PROVISIONS WILL NOT BE SUBJECT TO ANY EXCEPTIONS. EACH
PARTY HERETO HEREBY FURTHER WARRANTS AND REPRESENTS THAT SUCH PARTY HAS REVIEWED
THIS WAIVER WITH ITS LEGAL COUNSEL, AND THAT SUCH PARTY KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL.
 
Section 9.09 Amendments and Waivers. No amendment of any provision of this
Agreement shall be valid unless such amendment is in writing and signed by each
of the parties hereto. No waiver by any party hereto of any default,
misrepresentation or breach of warranty or covenant hereunder, whether
intentional or not, shall be deemed to extend to any prior or subsequent
default, misrepresentation or breach of warranty or covenant hereunder or affect
in any way any rights arising by virtue of any prior or subsequent such
occurrence. No waiver shall be valid unless such waiver is in writing and signed
by the party against whom such waiver is sought to be enforced.
 

Section 9.10 Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under any present or future Law, and if the
rights or obligations of any party hereto under this Agreement will not be
materially and adversely affected thereby, (a) such provision will be fully
severable, (b) this Agreement will be construed and enforced as if such illegal,
invalid or unenforceable provision had never comprised a part hereof, (c) the
remaining provisions of this Agreement will remain in full force and effect and
will not be affected by the illegal, invalid or unenforceable provision or by
its severance herefrom and (d) in lieu of such illegal, invalid or unenforceable
provision, there will be added automatically as a part of this Agreement a
legal, valid and enforceable provision as similar in terms of such illegal,
invalid or unenforceable provision as may be possible.
 

Section 9.11 Expenses. Except as otherwise expressly set forth herein or
therein, each of the parties hereto will bear its own costs and expenses
(including legal fees and expenses) incurred in connection with this Agreement,
the Ancillary Agreements and the transactions contemplated hereby or thereby,
whether or not the transactions contemplated hereby or thereby are consummated.
 
 
 
-20-

 
 
 
Section 9.12 Incorporation of Exhibits and Schedules. The Exhibits, Annexes and
Schedules identified in this Agreement are incorporated herein by reference and
made a part hereof. Unless otherwise specified, no information contained in any
particular numbered Schedule shall be deemed to be contained in any other
numbered Schedule unless explicitly included therein (by cross reference or
otherwise).
 

Section 9.13 Specific Performance. The parties hereto agree that irreparable
damage would occur in the event that any provision of this Agreement was not
performed in accordance with the terms hereof and that the parties shall be
entitled to specific performance of the terms hereof in addition to any other
remedy available to them at law or equity.
 

Section 9.14 Headings. The descriptive headings contained in this Agreement are
included for convenience of reference only and shall not affect in any way the
meaning or interpretation of this Agreement.
 

Section 9.15 Counterparts. This Agreement may be executed in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.
 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first written above.
 
EXACTUS, INC. (“Purchaser”)
 
 
By: ___________________________                                             

     Emiliano Aloi, President
 
 
GREEN GODDESS EXTRACTS, LLC (“Seller”)
 
 
By:___________________________
Alejandro De La Esprilla, as Manager of the Seller,
and personally as to Section 9.01 of this Agreement
 

 
-21-

 
SCHEDULE 1
 
(a) All of Seller’s right, title, and interest in and to the following items of
equipment:
 
Description
Quantity
All CBD related business
 
Existing Inventory
 
Existing Equipment
 
 
 
 
 
 
 
Total
 

 
 
(b) All of Seller’s right, title, and interest in and to the following web
domain(s):
 
(c)
 
(d)
 
 
 
-22-

 

 
EXHIBIT A – BILL OF SALE
 
 
 
 
-23-

 

 
EXHIBIT B – EMPLOYMENT AGREEMENT
 
 
 
 
-24-

 

 
EXHIBIT C – DISCLOSURE SCHEDULE
 
 
 
-25-
